Citation Nr: 0839752	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1972 to July 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veteran Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).

The appellant was scheduled to appear for a Travel Board 
hearing in September 2006; however, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).  


FINDING OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C did not develop as a result of any 
incident during service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the June 2005 letter, 
provided before the adjudication of this claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the veteran has not been provided a recent VA examination 
related to this claim, there is no need for such an exam, as 
absent medical evidence indicating a link between the 
veteran's military service and his current diagnosis of 
hepatitis C, an examination is not required.  Essentially, 
the VA's duty to provide an examination has not been 
triggered.  See 38 C.F.R. § 3.159(a).  The appellant failed 
to appear for his scheduled hearing and has presented no 
reasons for his absence; therefore this request is deemed 
withdrawn.  See 38 C.F.R. § 20.704.  Also, the Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
cirrhosis of the liver, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in-service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran's DD-214 indicates the veteran's Military 
Occupational Specialty was that of a Command and Control 
Specialist and does not reflect any time in a combat zone.  
Neither the veteran's Military Occupational Specialty nor his 
military service records indicate the veteran was exposed to 
known hepatitis C risk factors while in service.  

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted the diseases in service.  He asserts that he may 
have contracted hepatitis C though the usage of air gun 
injectors to provide inoculations during his active duty 
service.  

The veteran's available service treatment records do not 
contain any mention of hepatitis C.  At the veteran's June 
1974 separation medical examination, he denied having 
jaundice, hepatitis, or liver trouble.  Further, the 
separation medical examination, performed concurrently with 
the veteran's statements, is very extensive concerning the 
veteran's in service medical history and is negative of any 
reference to hepatitis.  

The earliest evidence of the presence of hepatitis is twenty-
nine years after the veteran separated from service (1974 to 
2003).  An April 2003 private treatment note reflects that 
the veteran had recently been diagnosed as having a hepatitis 
C infection.  This treatment note also indicated that the 
veteran presented evidence of previous exposure and immunity 
to hepatitis B.  

A private treatment record dated in May 2003 further 
documents the veteran's hepatitis C treatment.  This record 
indicates that the veteran had a normal gallbladder and 
normal liver, and documents the veteran's medications.  At 
this time, the doctor attempted to estimate when the veteran 
was likely infected with hepatitis and stated "I suspect 
[the veteran's] most likely time of infection was in the late 
70s/early 80's."  However, the doctor fails to indicate what 
medical reasoning led him to this timeframe, or if such 
exposure was related to, or occurred during, the veteran's 
military service.  

The Board has noted the veteran's July 2005 and October 2005 
statements indicating his belief that his hepatitis C 
diagnosis is related to the usage of air gun injectors in 
service.  However, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of his disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As such, his opinion is insufficient 
to provide the requisite nexus between the cause of his 
hepatitis C and his time in service.  More to the point, any 
claim of having hepatitis in service is contradicted by the 
complete lack of in service medical records documenting 
treatment for the condition.  Indeed, there is no indication 
that hepatitis C was diagnosed or treated until many years 
after the veteran's separation from service, and the only 
medical evidence addressing the time of onset of the 
infection places it after service, i.e., the late 1970's.   

In summary, the Board concludes that there is no medical 
basis for linking the veteran's hepatitis C, which was not 
diagnosed until many years after separation from service, to 
his period of service.  To link the disorder to service 
absent medical evidence to that effect would be purely 
speculative.  Therefore, the Board finds that hepatitis C was 
not present during service; nor did it develop after service 
as a result of any incident in service.  Accordingly, the 
Board concludes that hepatitis C was not incurred in or 
aggravated by service.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


